Citation Nr: 0734084	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-22 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran met the requirements for Service Disabled 
Veterans Insurance (RH insurance) under the provisions of 
38 U.S.C.A. § 1922.  


REPRESENTATION

Appellant represented by:	Department of the Army


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1976.  He died in August 1991.  The appellant is the 
veteran's surviving spouse.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO). 


FINDINGS OF FACT

1.  The veteran was last awarded service connection a cyst of 
the right femoral neck, fracture of the left thumb, and 
functional of the right fourth metacarpal in an April 1977 
rating decision.  Notice of this decision was mailed to the 
veteran the same month.

2.  During his lifetime, the veteran did not apply for RH 
insurance.

3.  The veteran was not mentally incompetent from a service-
connected disability, or otherwise, at any time. 


CONCLUSION OF LAW

The criteria for eligibility for RH insurance under 38 
U.S.C.A. § 1922 have not been met.  38 U.S.C.A. § 1922 (West 
2002); 38 C.F.R. § 3.353 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The U.S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the present case at hand, the appellant's claim regarding 
basic eligibility for service disabled veterans insurance, as 
explained below, may be determined entirely in accordance 
with the applicable law and regulations, without further 
inquiry into the relevant factual circumstances.  
Essentially, there is no material factual question as to when 
a claim for RH insurance was filed, the dispositive issue, 
other than a single prescribed statutory exception to filing 
a timely claim which has not been met (i.e., a finding of 
mental incompetency, the absence of which is not in dispute).  
So the current record provides a sufficient basis to 
adjudicate and resolve this claim, without requiring further 
development of the evidence.  In these situations, it has 
been held that the VCAA does not apply.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994); see also Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) ("Where the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision, the case 
should not be remanded for development that could not 
possibly change the outcome of the decision."); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Under 38 U.S.C.A. § 1922(a), an application for RH Insurance 
is considered timely if filed within two years from the date 
service connection for a disability is awarded and the 
disability is at least 10 percent disabling.  The appellant 
does not claim, and the record does not indicate, that the 
veteran applied for RH insurance during his lifetime.  
However, under 38 U.S.C.A. § 1922(b), a person otherwise 
qualified for RH insurance who did not apply for such 
insurance will be deemed to have applied for and been granted 
such insurance if he is shown by the evidence to have been 
mentally incompetent from a service-connected disability: (a) 
during any part of the two-year period from the date of 
service connection, (b) remained continuously so mentally 
incompetent until the date of death, and (c) died before 
appointment of a guardian or within two years after the 
appointment of a guardian.

Initially, it must be noted that this fact is not in dispute: 
the veteran did not file a claim for RH insurance during his 
lifetime, and therefore a timely application was not 
submitted.  See 38 U.S.C.A. § 1922(a).  The last rating 
decision that awarded the veteran service connection for a 
disability was in April 1977, when he was awarded service 
connection for cyst of the right femoral neck, fracture of 
the metacarpal on the base of the left thumb, and fracture of 
the right fourth metacarpal.  The veteran was notified of 
that determination that same month.  The appellant submitted 
a request for RH insurance in October 2002.  Hence, the date 
of receipt of claim for insurance benefits was clearly 
outside of the requisite two-year period for a timely 
application.  Id.

By way of background, the veteran died in August 1991.  The 
appellant filed a claim for dependency and indemnity 
compensation at that time, asserting that the veteran's death 
was caused by a service-connected disability.  The claim was 
denied and the appellant appealed to the Board.  The Board 
denied the claim in February 2001.  The appellant appealed 
the Board's denial to the Court, and the Secretary of VA and 
the appellant agreed to have the case remanded for additional 
development.  The Board then subsequently remanded the case 
to the RO, which granted the claim in a July 2002 decision.  

In the appellant's October 2002 request for RH insurance, she 
argues that the veteran was not drawing any disability from 
VA at the time of his death.  She states that had VA 
recognized the veteran's death "in a timely manner," he 
would have been afforded the RH insurance.  Specifically, she 
argued that had the veteran's disability was not recognized 
at the time he retired from service, otherwise, the veteran 
would have applied for the RH insurance.  She also states 
that she was unaware of her options at the time of the 
veteran's death and that she should be entitled or awarded 
this insurance benefit because of the number of years it took 
for VA to recognize that the veteran's death was service 
related.

As correctly stated in the May 2005 statement of the case, 
the award of service connection for dependency and indemnity 
compensation was based upon a determination that the 
veteran's long-standing, service-connected hypertension 
caused or contributed to the veteran's death and was not a 
finding of a new service-connected disability.  Therefore, 
the two-year period to file a claim for RH insurance did not 
begin to run at this time.  

Under 38 U.S.C.A. § 1922(b), it allows RH insurance to be 
awarded after a veteran's death.  Based on the circumstances 
of this case, for the appellant to be eligible, the veteran 
would have had to be mentally incompetent from before April 
1979 (two years after April 1977 rating decision) to his 
death in August 1991.  The appellant has not contented that 
the veteran was incompetent during this time frame or ever.  
Additionally, a November 1988 VA hospitalization summary 
report shows that the was determined to be competent.  Thus, 
even if the appellant asserted the veteran was incompetent 
from 1979 until is death, there is evidence against a finding 
that the veteran was incompetent during that time period.  
See 38 C.F.R. § 3.353(a) (2007) (providing definition for a 
mentally incompetent person).  Thus, the statutory exception 
to the provisions for a timely-filed insurance claim does not 
apply.

In sum, the evidence reflects that the veteran was not at any 
time mentally incompetent from a service-connected disability 
or otherwise.  Accordingly, the veteran may not be deemed to 
have applied for and been granted such insurance.  
Consequently, his failure to apply for RH insurance during an 
applicable two-year period, or at any time thereafter, 
rendered him, and renders the appellant, ineligible for RH 
insurance.  Where, as here, the law and not the evidence is 
dispositive of a claim for VA benefits, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis, 6 Vet. App. at 430.


ORDER

Eligibility for RH Insurance under 38 U.S.C.A. § 1922(a) and 
38 U.S.C.A. § 1922(b) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


